Citation Nr: 1333630	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  06-07 741	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent from November 16, 2004, to January 2, 2012, and an initial rating in excess of 70 percent from January 3, 2012, for major depressive disorder. 

2.  Entitlement to an initial rating in excess of 40 percent for intervertebral disc syndrome. 

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1996 and from February 2002 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned at a personal hearing at the RO in September 2006.  

When this case was most recently before the Board in March 2013, it was remanded for additional evidentiary development.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  While this case was in remand status, the originating agency granted increased ratings for the Veteran's major depressive disorder and his intervertebral disc syndrome  In July 2013, the Board received written notification from the Veteran that he desires to withdraw his appeal.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


